J. F. Daly, J.
An assignment for the benefit of creditors is not valid if not duly acknowledged and recorded (L. 1877, c. 466, § 1; Rennie v. Bean, 24 Hun, 123; Hardmann v. Bowen, 39 N. Y. 196; Britton v. Lorenz, 45 N.Y. 51; Jones v. Bach, 48 Barb. 568; Treadwell v. Sackett, 50 Barb. 440). If it be not duly acknowledged the recording goes for nothing; it is not recorded (Rennie v. Bean, supra ; 2 R. S. 759, §§ 16,20). In determining the validity of the recording of a conveyance, it is the certificate of the officer who takes the acknowledgment that must be considered, for unless the acknowledgment be certified in the manner prescribed by the statute the instrument is not entitled to be recorded (2 R. S. 759, § 16). The manner of certifying an acknowledgment is for the officer who takes it to indorse upon the conveyance a certificate of the acknowledgment, wherein he shall set forth the matters required by the statute to bo done, known or proved on such acknowledgment, &c. (2 R. S. 759, § 15). The officer must know or have satisfactory evidence that the person making the acknowledgment is the individual described in and who executed such conveyance (2 R. S. 758, § 9). According to the 15th section of the statute, such knowledge shall be set forth in the certificate.
In the certificate of acknowledgment to the assignment before us, it is not set forth that the officer knew the persons acknowledging to be the persons described in and who executed the conveyance. The words “ the same ” relate to nothing and *152identify nothing. There is an utter absence of certification by the officer of matters required to be certified. It may be a clerical error merely, but the matters are not in the certificate, and without them the certificate is not in the manner required by the statute, and the conveyance was not entitled to be recorded.
I have referred to the foregoing provisions of the Revised Statutes as applicable to the acknowledgment and recording of insolvent assignments for this reason : the Assignment Act (L. 1877, above cited) requires that the assignment shall be duly acknowledged before an officer authorized to take the acknowledgment of deeds, and recorded in the office of the clerk of the county where the debtor resided or carried on business at the date thereof. The act does not state the requisites of an acknowledgment nor of a certificate thereof. The Assignment Act of 1860 provided that the certificate of acknowledgment should be indorsed upon the assignment, but this provision is omitted in the act of 1877. The omission was probably owing to the fact that the Revised Statutes are explicit as to how acknowledgments shall be taken and certified. The act of 1877 merely requires that the assignment shall be duly acknowledged. “ Duly ” signifies regularly, or exactly (People v. Walker, 23 Barb. 301), that is to say, in conformity with some regulation on the subject; and as the only rule in the matter is found in the Revised Statutes, the acknowledgment and certificate must conform to them.
Under the act of 1860 it was held that the assignment was invalid if not acknowledged before delivery. Under the act of 1877 no time is fixed for acknowledgment, but it must be before recording, for the reasons above stated ; and under the authorities above cited, if the instrument be not acknowledged and recorded, it is invalid and passes no title to the assignee.
The irregularity in the certificate of acknowledgment cannot be now cured so as to give the assignee title or right over the attaching creditors, the defendants. He gets no title until the assignment is recorded. If no rights intervene he might obtain a proper certificate and have the assignment *153recorded properly, but bis title to the assigned property would vest only from that time.
The referee was right in giving judgment for defendants, and it must be affirmed with costs.
Van Brunt and Van Hoesen, JJ., concurred.
Judgment affirmed, with costs.